DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/3/2022, which are in response to USPTO Office Action mailed 2/8/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites a determination unit configured to determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit; The above limitation represents the abstract idea of a mental process that constitutes determining consistency between two pieces of data recited at a high degree of generality. 
The term “determine” is considered to be an observation, evaluation or judgment which are considered concepts performed in the mind and can be practically performed by a person. Paragraph [0060] of Applicant’s Specification describes the functionality of the determination unit at a high degree of generality similar to the above claim language. One of ordinary skill in the art would recognize that a consistency metric may be determined mathematically, therefore the process can be performed on pen & paper.
a generation unit configured to generate final first metadata based on a determination result obtained by the determination unit. The above limitation represents the abstract idea of a mental process that constitutes generating data based on a mathematical process (e.g. the determination of a consistency metric as described in the previous limitation). Paragraph [0058] of Applicant’s Specification describes the generation unit as generating and transmitting metadata based on previously determined consistency data. One of ordinary skill in the art would recognize that a consistency metric may be determined mathematically, therefore the process can be performed on pen & paper.
The steps above recite a mental process applied to the field of computer techniques. The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a data generating apparatus, a virtual sensor, a real sensor, etc. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving, generating and transmitting data in a generic computer environment.
Claim 1 recites the following additional elements which are found to represent insignificant, extra-solution activity:
a data generation apparatus for generating first metadata to be associated with a virtual sensor. Which represent generic computer components employed to perform the claimed method.
the virtual sensor being configured to receive input sensing data obtained by each of a plurality of real sensors sensing a target and to output new sensing data, which encompasses a step of mere data gathering (e.g. receiving input sensing data represents data gathering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about each of the plurality of real sensors; which encompasses a step of mere data gathering (e.g. obtaining metadata is data gathering, which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
a reception unit configured to receive tentatively input first metadata; 
which encompasses a step of mere data gathering (e.g. receiving metadata is data gathering, which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
wherein the plurality of real sensors is selected by a definer from candidate input sensors, and an ID of the definer is added to the first metadata. which encompasses a step of selecting a type of data to be manipulated (e.g. adding further metadata to data is a data manipulation relating to a specific type of metadata, in this case the definer ID), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises receiving, validating and transmitting data applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. sensing data, first metadata, second metadata, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment (e.g. generating unit for generating information, determining unit for determining, etc.). Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. Therefore, the claim is ineligible.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target and to output new sensing data, which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving input sensing data is retrieving information in the sensor’s memory) as described in MPEP 2106.5(d)(II)(iv).
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about the real sensor; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. obtaining metadata data is storing information) as described in MPEP 2106.5(d)(II)(iv).
a reception unit configured to receive tentatively input first metadata; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving metadata is receiving information) as described in MPEP 2106.5(d)(II)(i).
wherein the plurality of real sensors is selected by a definer from candidate input sensors, and an ID of the definer is added to the first metadata. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. obtaining metadata data is storing information) as described in MPEP 2106.5(d)(II)(iv).
Based on the above, the claim is not patent eligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata.” which encompasses a step of mere data gathering (e.g. receiving information is data gathering), which represents insignificant extra-solution activity. Additionally, the limitation encompasses a step of selecting a particular data type to be manipulated (e.g. tentatively input first metadata is a type of data), which also represents insignificant extra-solution activity.
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions: 
“wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata.” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. receiving metadata is receiving information) as described in MPEP 2106.5(d)(II)(i).

Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 3 further recites the limitations of: “an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item.” which encompasses a step of mere data gathering and outputting (e.g. the screen is an output), which represents insignificant extra-solution activity.


Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 4 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
the transmission unit transmits the first metadata generated by the generation unit to the external device, which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 5 further recites the limitations of: “wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about the virtual sensor.” which merely describes a particular data type to be manipulated (e.g. metadata about the virtual sensor is a type of data), which represents insignificant extra-solution activity.
Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
Claim 9 depends upon Claim 2, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 9 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
the transmission unit transmits the first metadata generated by the generation unit to the external device, which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
Regarding dependent claim 10,
Claim 10 depends upon Claim 3, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
Claim 10 further recites the limitations of: “a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity.
“the transmission unit transmits the first metadata generated by the generation unit to the external device,” which encompasses a step of mere data gathering and outputting (e.g. transmitting data is a step of data gathering), which represents insignificant extra-solution activity.
and the external device is configured to receive and store the first metadata.” which merely describes a particular data source to be manipulated (e.g. the external device is a data source), which represents insignificant extra-solution activity. Additionally, the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. the external device is a memory for receiving and storing data) as described in MPEP 2106.5(d)(II)(iv).
The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions: 
“a transmission unit configured to transmit data to an external device located external to the data generation apparatus, wherein the external device is configured to store the second metadata, " the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. transmitting data to an external device) as described in MPEP 2106.5(d)(II)(i).
	“the transmission unit transmits the first metadata generated by the generation unit to the external device,” the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of receiving or transmitting data over a network (e.g. transmitting data to an external device) as described in MPEP 2106.5(d)(II)(i).
	“and the external device is configured to receive and store the first metadata.” which represents an element that is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving and storing data) as described in MPEP 2106.5(d)(II)(iv).

Regarding dependent claims 2-6 and 9-10,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US PGPUB No. 2012/0135757; Pub. Date: May 31, 2012) in view of DECENSZO et al. (US PGPUB No. 2017/0054594; Pub. Date: Feb. 23, 2017).
Regarding independent claim 1,
	LEE discloses a data generation apparatus for generating first metadata to be associated with a virtual sensor, the virtual sensor being configured to receive input sensing data obtained by each of a plurality of real sensors sensing a target and to output new sensing data, See Paragraph [0053], (Disclosing a method for verifying integrity of sensor data via a plurality of virtual sensors representing respective lattice spaces generated to serve as representatives of the plurality of physical sensors, i.e. the virtual sensor being configured to receive input sensing data obtained by a real sensor sensing a target. Note [0061] wherein new sensor data that been verified to be reliable is stored in an integrated sensor database, i.e. outputting new sensing data).)
the data generation apparatus comprising: an obtaining unit configured to obtain second metadata about each of the plurality of real sensors; See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data, i.e. obtaining second metadata about the real sensor, from a sensor data producer as input and manages sensor information and meta-information in an integrated sensor database.
a reception unit configured to receive tentatively input first metadata; See Paragraph [0045], (The sensor manager receives sensor data input by the sensor data provider and manages information about at least one sensor in a sensor space, i.e. receiving input first metadata.)
a determination unit configured to determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit; See FIG. 2 and Paragraph [0049], (FIG. 2 illustrates a system for checking consistency of sensor information, i.e. a determination unit, with existing data within the lattice spaces that represent sensor data. The method determines consistency by spatial interpolation of existing data with newly input sensor data according to a generated integrity constraint, i.e. determine consistency between the first metadata tentatively input through the reception unit and the second metadata obtained by the obtaining unit.)
and a generation unit configured to generate final first metadata based on a determination result obtained by the determination unit; See FIG. 4, (At step 410, new sensor data has been determined to be reliable and is stored in the integrated sensor database, i.e. generate final first metadata (e.g. the reliable new sensor data) based on a determination result obtained by the determination unit.) See Paragraph [0046[, (The process of FIG. 4 is performed by the integrity manager 140, i.e. a generation unit configured to generate final first metadata.)
LEE does not disclose the step wherein the plurality of real sensors is selected by a definer from candidate input sensors, and an ID of the definer is added to the first metadata
	DECENZO discloses the step wherein the plurality of real sensors is selected by a definer from candidate input sensors, and an ID of the definer is added to the first metadata. See Paragraph [0090], (Disclosing a system comprising server components for providing access to and management of an integrated security system installation. Objects include sensors, cameras, etc. which may be accessed by authenticated users.) See Paragraph [0255], (The system uses an auto-learn process for sensor and panel enrollment capable of automatically enrolling sensors using sensor metadata which includes a sensor group identifier.) See Paragraphs [0269]-[0276], (An example of an enrollment process is provided wherein a device may be added to an account. An Installer component assigns a zone, name and group to the sensor, i.e. an ID of the definer (e.g. the installer) is added to the first metadata (e.g. the installer assigns metadata related to the device group).)
	LEE and DECENZO are analogous art because they are in the same field of endeavor, sensor operation & management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of LEE to include the sensor enrollment process disclosed by DECENZO. Doing so would provide a means for specific devices to be identified and grouped according to metadata determined by an installer configured to efficiently categorize sensors.


Regarding dependent claim 2,
As discussed above with claim 1, LEE-DECENZO discloses all of the limitations.
	LEE further discloses the step wherein the reception unit is configured to receive information for a predefined input item to receive the tentatively input first metadata. See Paragraph [0045], (The sensor manager receives sensor data input by the sensor data provider and manages information about at least one sensor in a sensor space, i.e. the reception unit is configured to receive information for a predefined input item (e.g. the input data from the at least one sensor) to receive the tentatively input first metadata.)

Regarding dependent claim 3,
As discussed above with claim 2, LEE-DECENZO discloses all of the limitations.
	LEE further discloses an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item. See Paragraph [0120], (The mobile sensor information sharing system receives a search or query request from a general user as input and provides map-based sensor information.) Note [0042] wherein the mobile sensor information sharing system provides an access interface to a sensor data provider and sensor information user, i.e. an output unit configured to output a screen to receive the tentatively input first metadata, wherein the screen includes the input item (e.g. the search or query request).)


Regarding dependent claim 4,
As discussed above with claim 1, LEE-DECENZO discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)

Regarding dependent claim 5,
As discussed above with claim 4, LEE-DECENZO discloses all of the limitations.
	LEE further discloses the step wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about the virtual sensor. See FIG. 4, (At step S402, new sensor data is collected via the virtual sensor. At step S410, the new sensor data obtained from the virtual sensor is stored in the integrated sensor database.) Note [0047] wherein the integrated sensor database stores sensor data 105 and meta-information 106 wherein meta-information includes information about data relating to a lattice whereby the sensor space is divided. Paragraph [0053] discloses that virtual sensors represent respective lattice spaces generated to represent physical sensors, therefore meta-information about sensor space lattices is information about virtual sensors.

Regarding dependent claim 6,
As discussed above with claim 4, LEE-DECENZO discloses all of the limitations.
	LEE further discloses the step wherein the first metadata transmitted by the transmission unit has identification information indicating that the first metadata is metadata about sensing data output by the virtual sensor. See FIG. 4, (At step S402, new sensor data is collected via the virtual sensor. At step S410, the new sensor data obtained from the virtual sensor is stored in the integrated sensor database.) Note [0047] wherein the integrated sensor database stores sensor data 105, i.e. identification information indicating that the first metadata is metadata about sensing data output by the virtual sensor.)
Regarding independent claim 7,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 9,
	As discussed above with claim 2, LEE-DECENZO discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)

Regarding dependent claim 10,
	As discussed above with claim 3, LEE-DECENZO discloses all of the limitations.
	LEE further discloses a transmission unit configured to transmit data to an external device located external to the data generation apparatus, See Paragraph [0045], (The sensor manager classifies input sensor data into pure sensor information and meta-information and separately stores the classified sensor data.) Note that sensor manager 103 and integrity manager 140 are operatively coupled but separate components, i.e. the integrated sensor database of sensor manager 103 is external to the integrity manager 140 (e.g. the generation apparatus).)
wherein the external device is configured to store the second metadata, See Paragraph [0047], (The mobile sensor information sharing system receives sensor meta-information and real-time sensor data from a sensor data producer and manages sensor information and meta-information in an integrated sensor database, i.e. storing second metadata.)
the transmission unit transmits the first metadata generated by the generation unit to the external device, See FIG. 4, (At step S410, following determination that the new sensor data is reliable (e.g. by the integrity manager 140), the new sensor data is stored in integrated sensor database.) See FIG. 2, (Integrity manager 140 and sensor manager 103 are operatively coupled to sensor information 105 and meta-information 106 in the integrated sensor database.)
and the external device is configured to receive and store the first metadata. See Paragraph [0047], (The integrated sensor database comprises old and new sensor data and meta-information about sensors, i.e. the external device is configured to receive and store the first metadata.)










Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant's arguments regarding the rejection of claims 1-10 under 35 USC 101 have been fully considered but they are not persuasive.
The examiner has considered Applicant’s arguments and amendments to the claim, however the claims still recite the abstract idea of a mental process that do not amount to significantly more than the judicial exception. The rejection of claims 1-10 under 35 USC 101 has been updated to reflect the current claim language.
See rejection above for further details.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159